A.62458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)


                                      UNITED STATES DISTRICT CO RT                                           SEP Oe 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      CLERK. U S i:m,TRICT COURT
                     United States of America
                                      V,
                                                                             JUDGMENT
                                                                             (For Offenses Cammi
                                                                                                     @~1  1
                                                                                                           ~m~r~A~~o~~i¢
                                                                                                    ec1~0nor        :jJ~-'
                                                                                                        After November I, 198 /)


                    Osbaldo Martinez-Ramirez                                 Case Number: 3:19-mj-23642

                                                                             Charles N Guthrie
                                                                             Defendant's Attorney


REGISTRATION NO. 88827298
THE DEFENDANT:
 [:gj pleaded guilty to count( s) 1 of Complaint
                                           --------"-------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                     Count Number(s)
8: 1325                              ILLEGAL ENTRY (Misdemeanor)                                           1
 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                      f.1
                      {/'
                      [I TIME SERVED
                              r \.
                                                                         • ________       days

 i:gJ Assessment: $10 REMITTED                      i:gJ Fine: WAIVED
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, September 6, 2019
                                                                          Date of Imposition of Sentence


Received     _:.c_:c'=/;2;'.~c.::~""j~--'____
             DUSM                                                         HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                  3: 19-mj-23642
